COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Christopher Pelletier v. The State of Texas

Appellate case number:   01-21-00425-CR, 01-21-00430-CR

Trial court case number: 20CR1225, 21CR1166

Trial court:             10th District Court of Galveston County

       On August 3, 2022, Appellant, Christopher Pelletier, acting pro se, requested a twelve-
month extension of time in which to file his appellate brief. Appellant’s motion is granted in
part. Appellant’s brief is due sixty days from the date of this order.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: August 18, 2022